The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 03/06/2020.
4.	Claims 1-3, 5-9, 12, 15-20, 23-28, and 30-32 are currently pending.
5.	Claims 1, 3, 12, 15-16, and 25 have been amended.
6.	Claims 4, 10-11, 13-14, 21-22, and 29 have been cancelled.

Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/06/2020 has been entered.
 
Claim Rejections - 35 USC § 103
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-3, 16, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okayama et al (US 6,485,604) in view of Tien (US 5,997,589) and Komino (US 6,634,845) with substantiating evidence provided by Fink (US 2006/0162656).
Regarding claim 1:
	Okayama teaches a plasma processing device (plasma-enhanced CVD apparatus, 2) comprising a plasma processing chamber (inner tank, 30), a plasma electrode assembly (cathode, 24), a wafer stage (susceptor, 35), a plasma producing gas inlet (shower plate, 26), and a plurality of vacuum ports (inner discharge ports, 323), 
	Okayama does not specifically disclose a multi-port valve assembly, the multi-port valve assembly comprises a movable seal plate, wherein the movable seal plate is located between the plurality of side walls, and above a portion of the bottom wall to be positioned in the plasma processing chamber, wherein the movable seal plate is located in a plane that is directly adjacent to a plane having the plurality of vacuum ports of the bottom wall of the plasma chamber, wherein the movable seal plate surrounds a feed through port in the bottom wall of the plasma processing chamber, wherein the feed through port surrounds at least a portion of the plasma electrode assembly, wherein the plurality of vacuum ports are disposed around the feed through port; the movable seal 
Tien teaches a multi-port valve assembly (baffle member, 40), the multi-port valve assembly (baffle member, 40) comprises a movable seal plate (rotatable baffle plate, 42), wherein the movable seal plate (rotatable baffle plate, 42) is located between the plurality of side walls (chamber walls, 59), below an entirety of the wafer stage (top surface of 57 – see fig 6), and above a portion of the bottom wall (41) to be positioned in the plasma processing chamber (upper chamber, 53), wherein the movable seal plate (rotatable baffle plate, 42) is located in a plane that is directly adjacent to a plane having the plurality of vacuum ports (plurality of perforation, 44) of the bottom wall of the plasma chamber (41) [fig 5A-6 & col 5-6, lines 48-24], wherein the movable seal plate (rotatable baffle plate, 42) surrounds a feed through port (space within insulating ring 21) in the bottom wall of the plasma processing chamber (41), wherein the feed through port (space within insulating ring 21) surrounds at least a portion of the plasma electrode assembly (55), wherein the plurality of vacuum ports (plurality of perforation, 44) are disposed around the feed through port (see fig 6) [fig 5A-6 & col 5-6, lines 48-24]; the movable seal plate (rotatable baffle plate, 42) has a transverse port sealing surface (plurality of radiating fins, 46) that is shaped and sized to completely overlap the plurality of vacuum ports in a closed state (closed), to partially overlap the plurality of vacuum ports in a partially open state (see fig 5A), and to avoid substantial overlap with 
Okayama and Tien are analogous inventions in the field of substrate processing devices with flow control apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the device of Okayama to include the multi-port valve assembly above a portion of the bottom wall and between the plurality of side walls, as in Tien, to allow more accurate pressure measurement and control during the process so as to reduce the products rejection rate [Tien – col 2, lines 24-37]. It is noted that modifying Okayama to include to include the multi-port valve assembly of Tien at said location results in a structure wherein the wafer stage overhangs a portion of the moveable seal plate.
Okayama modified by Tien does not specifically teach a plurality of vacuum pumps; the plurality of vacuum pumps are in fluid communication with the plasma processing chamber via the plurality of vacuum ports; and wherein each of the plurality of vacuum ports is in contact with a corresponding one of the plurality of vacuum pumps.
Komino teaches a plurality of vacuum pumps (plurality of nude type turbo molecular pumps, 88) [fig 17 & col 14, lines 42-54]; the plurality of vacuum pumps (ports housing 89) are in fluid communication with the plasma processing chamber (process chamber, PC) via the plurality of vacuum ports (ports housing 89) [fig 17 & col 14, lines 42-64]; and wherein each of the plurality of vacuum ports (ports housing 89) is in contact with a corresponding one of the plurality of vacuum pumps (plurality of nude type turbo molecular pumps, 88) [fig 17 & col 14, lines 42-54].

Regarding claim 2:
Modified Okayama teaches the multi-port valve assembly (baffle member, 40) has a transverse actuator (computer-controllably rotated) coupled to the movable seal plate (42), the transverse actuator (computer-controllably rotated) is configured to provide a transverse range of actuation (adjustable-openings) sufficient to transition the moveable seal plate (rotatable baffle plate, 42) in a transverse direction (rotatable – x/z direction) between the closed state (closed), the partially open state (see fig 5A), and the open state (adjusts said opening), wherein the transverse direction (rotatable – x/z direction) is oriented to be in predominant alignment with the transverse port sealing surface of the moveable seal plate (bottom surface of 42), wherein the transverse actuator (computer-controllably rotated) comprises a rotary motion actuator (rotated) and the movable seal plate (42) comprises a rotary movable seal plate (rotatable baffle plate) comprising a central axis (central axis of ring structure 45) [Tien - fig 5B, 6 & col 5, lines 48-57, col 8, lines 17-24, and claim 1].
Regarding claim 3:

Regarding claim 16:
	Okayama teaches a plasma processing device (plasma-enhanced CVD apparatus, 2) comprising a plasma processing chamber (inner tank, 30), a plasma electrode assembly (cathode, 24), a wafer stage (susceptor, 35), and a plurality of vacuum ports (inner discharge ports, 323), wherein the wafer stage (susceptor, 35) is configured to support a substrate (substrate, 36) [fig 2 & col 4-5, lines 60-12, col 5, lines 39-48, and col 7, lines 61-62], wherein: the plasma processing chamber (inner tank, 30) having a plurality of side walls (31/321) and a bottom wall (bottom plate, 322) [fig 2 & col 5, lines 23-48]; the plasma electrode assembly (cathode, 24) and the wafer stage (susceptor, 35) are positioned in the plasma processing chamber (inner tank, 30) [fig 2 & col 4-5, lines 60-12]; the plurality of vacuum ports (inner discharge ports, 323) are formed within the bottom wall (bottom plate, 322) of the plasma processing chamber (inner tank, 30), wherein each of the plurality of vacuum ports (inner discharge ports, 323) is an opening (see fig 2) [fig 2 & col 5, lines 23-48]; and wherein the wafer stage (susceptor, 35) has a portion that overhangs a portion of each of the plurality of vacuum ports (see fig 2) [fig 2 & col 4-5, lines 60-12].

Tien teaches a multi-port valve assembly (baffle member, 40), the multi-port valve assembly (baffle member, 40) comprises a movable seal plate (rotatable baffle plate, 42), wherein the movable seal plate (rotatable baffle plate, 42) is located between the plurality of side walls (chamber walls, 59), below an entirety of the wafer stage (top surface of 57 – see fig 6), and above a portion of the bottom wall (41) to be positioned in the plasma processing chamber (upper chamber, 53), wherein the movable seal plate (rotatable baffle plate, 42) is located in a plane that is directly adjacent to a plane having the plurality of vacuum ports (plurality of perforation, 44) of the bottom wall of the plasma chamber (41) [fig 5A-6 & col 5-6, lines 48-24], wherein the movable seal plate (rotatable baffle plate, 42) surrounds a feed through port (space within insulating ring 
Okayama and Tien are analogous inventions in the field of substrate processing devices with flow control apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the device of Okayama to include the multi-port valve assembly above a portion of the bottom wall and between the plurality of side walls, as in Tien, to allow more accurate pressure measurement and control during the process so as to reduce the products rejection rate [Tien – col 2, lines 24-37]. It is noted that modifying Okayama to include to include the multi-port valve assembly of Tien at said location results in a structure wherein the wafer stage overhangs a portion of the moveable seal plate.
Okayama modified by Tien does not specifically teach a plurality of vacuum pumps; the plurality of vacuum pumps are in fluid communication with the plasma processing chamber via the plurality of vacuum ports; and wherein each of the plurality 
Komino teaches a plurality of vacuum pumps (plurality of nude type turbo molecular pumps, 88) [fig 17 & col 14, lines 42-54]; the plurality of vacuum pumps (ports housing 89) are in fluid communication with the plasma processing chamber (process chamber, PC) via the plurality of vacuum ports (ports housing 89) [fig 17 & col 14, lines 42-64]; and wherein each of the plurality of vacuum ports (ports housing 89) is in contact with a corresponding one of the plurality of vacuum pumps (plurality of nude type turbo molecular pumps, 88) [fig 17 & col 14, lines 42-54].
Modified Okayama and Komino are analogous inventions in the field of substrate processing devices with flow control apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plurality of vacuum ports of modified Okayama to each be in contact with a corresponding one of a plurality of vacuum pumps, as in Komino, to increase evacuation efficiency while preventing an increase in installation space [Komino – col 15, lines 43-52 and col 16, lines 8-22]. Furthermore, such a configuration can lead to a significant improvement in process chamber conductance and, hence, pumping speed at the substrate [Fink – 0029].
Regarding claim 32:
Tien teaches the movable seal plate (rotatable baffle plate, 42) is located between the wafer stage (top surface of 57) and the bottom wall (41), wherein the movable seal plate (rotatable baffle plate, 42) is located closer to the bottom wall (41) compared to the wafer stage (top surface of 57) [fig 5A-6 & col 5, lines 48-67].
11.	Claims 5-6, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okayama et al (US 6,485,604) in view of Tien (US 5,997,589) and Komino (US 6,634,845) as applied to claims 1-3, 16, and 32 above, and further in view of Murdoch (US 5,000,225), and Devine et al (US 2009/0325386).
The limitations of claims 1-3, 16, and 32 have been set forth above.
Regarding claims 5-6:
Modified Okayama teaches the multi-port valve assembly (baffle member, 40) has a transverse actuator (computer-controllably rotated) coupled to the movable seal plate (42), wherein the transverse actuator (computer-controllably rotated) is configured to provide a transverse range of actuation (adjustable-openings) sufficient to transition the moveable seal plate (rotatable baffle plate, 42) in a transverse direction (rotatable – x/z direction) between the closed state (closed), the partially open state (see fig 5A), and the open state (adjusts said opening), wherein the transverse direction (rotatable – x/z direction) is oriented to be in predominant alignment with the transverse port sealing surface of the moveable seal plate (bottom surface of 42) [Tien - fig 5B, 6 & col 5, lines 48-57, col 8, lines 17-24, and claim 1].
Modified Okayama does not specifically disclose the multi-port valve assembly further comprises a bearing assembly operable to constrain the transition of the movable seal plate in the transverse direction, or in a direction of the seal engaging and disengaging path, or both; and the bearing assembly comprises a track and a carriage comprising wheels, the wheels positioned to be in contact with and to be between the track and the movable seal plate. 

Modified Okayama and Murdoch are analogous inventions in the field of substrate processing devices with flow control apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the multi-port valve assembly of modified Okayama to further comprise the bearing assembly of Murdoch to rotate freely without friction [Murdoch - col 2-3, lines 65-20].
Modified Okayama does not specifically disclose the multi-port valve assembly has a sealing actuator coupled to the movable seal plate, wherein the sealing actuator has a portion located between the bottom wall of the plasma chamber and the movable seal plate to define a sealing range of actuation sufficient to transition the movable seal plate back and forth along a seal engaging and disengaging path between a sealed state and an un-sealed state, wherein the seal engaging and disengaging path is oriented to be predominantly normal to the transverse port sealing surface of the movable seal plate.
Devine teaches a sealing actuator (actuators, 30) coupled to the movable seal plate (conductance-limiting element, 32), wherein the sealing actuator (actuators, 30) 
Modified Okayama and Devine are analogous inventions in the field of substrate processing devices with flow control apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the multi-port valve assembly of modified Okayama with the sealing actuator of Devine to allow for precise control of the exhaust conductance in a much more rapid fashion than done in the past [Devine - 0038].
Although taught by the cited prior art, the claim limitations “wherein in the un-sealed state, the moveable seal plate is configured to be lifted above the plurality of vacuum ports by the sealing actuator, wherein the moveable seal plate is configured to rotate in the un-sealed state to control conductance from within the plasma processing chamber to outside the plasma processing chamber” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 15:
	Modified Okayama teaches a plurality of vacuum ports (plurality of perforation, 44) [Tien - fig 5A-6 & col 5-6, lines 48-24]
Modified Okayama does not teach a plurality of o-rings, wherein a corresponding one of the plurality of o-rings is positioned around each of the plurality of vacuum ports, wherein the movable seal plate is in direct contact with each of the plurality of o-rings while the movable seal plate is in the closed state. 
	Devine teaches an o-ring (seal such as an o-ring) is positioned around a vacuum port (outlet, 18), wherein the movable seal plate (conductance-limiting element, 32) is in direct contact with each o-ring (seal such as an o-ring) while the movable seal plate (conductance-limiting element, 32) is in the closed state (closed position) [fig 1 & 0055].
Modified Okayama and Devine are analogous inventions in the field of substrate processing devices with flow control apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify each of the plurality of vacuum ports of modified Okayama with an O-ring (thereby resulting in a plurality of o-rings), as in Devine, to ensure that a proper seal is formed [Devine - 0055].
Regarding claims 17-18:
Modified Okayama teaches the multi-port valve assembly (baffle member, 40) comprises a transverse actuator (computer-controllably rotated) coupled to the movable seal plate (42), wherein the transverse actuator (computer-controllably rotated) is configured to provide a transverse range of actuation (adjustable-openings) sufficient to 
Modified Okayama does not specifically disclose the multi-port valve assembly further comprises a bearing assembly operable to constrain the transition of the movable seal plate in the transverse direction, or in a direction of the seal engaging and disengaging path, or both; and the bearing assembly comprises a track and a carriage comprising wheels, the wheels positioned to be in contact with and to be between the track and the movable seal plate. 
	Murdoch teaches a bearing assembly (126/127/130/131) operable to constrain the transition of the movable seal plate in the transverse direction (reciprocal movement 132 of valve plate 115 is about 15 degrees), or in a direction of the seal engaging and disengaging path (vertical movement - distance 135), or both [fig 4-6 & col 2-3, lines 65-20]; and the bearing assembly (126/127/130/131) comprises a track (depressions holding 127) and a carriage comprising wheels (cams, 127), the wheels (cams, 127) positioned to be in contact with and to be between the track (depressions holding 127) and the movable seal plate (valve plate, 115) [fig 4-6 & col 2-3, lines 65-20].
Modified Okayama and Murdoch are analogous inventions in the field of substrate processing devices with flow control apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the multi-port valve 
Modified Okayama does not specifically disclose the multi-port valve assembly includes a sealing actuator coupled to the movable seal plate, wherein the sealing actuator has a portion situated between the bottom wall of the plasma chamber and the movable seal plate to define a sealing range of actuation sufficient to transition the movable seal plate back and forth along a seal engaging and disengaging path between a sealed state and an un-sealed state, wherein the seal engaging and disengaging path is oriented to be predominantly normal to the transverse port sealing surface of the movable seal plate.
Devine teaches a sealing actuator (actuators, 30) coupled to the movable seal plate (conductance-limiting element, 32), wherein the sealing actuator (actuators, 30) has a portion situated between the bottom wall of the plasma chamber and the movable seal plate (see fig 1) to define a sealing range of actuation sufficient to transition the movable seal plate (conductance-limiting element, 32) back and forth along a seal engaging and disengaging path (moved to and away – i.e. vertically) between a sealed state (closed position) and an un-sealed state (open position), wherein the seal engaging and disengaging path (moved to an away – i.e. vertically) is oriented to be predominantly normal to the transverse port sealing surface of the movable seal plate (32 is arranged horizontally) [fig 1, 3 & 0052-0056].
Modified Okayama and Devine are analogous inventions in the field of substrate processing devices with flow control apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the multi-port valve assembly of 
Although taught by the cited prior art, the claim limitations “wherein in the un-sealed state, the moveable seal plate is configured to be lifted above the plurality of vacuum ports by the sealing actuator, wherein the moveable seal plate is configured to rotate in the un-sealed state to control conductance from within the plasma processing chamber to outside the plasma processing chamber” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
12.	Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okayama et al (US 6,485,604) in view of Tien (US 5,997,589) and Komino (US 6,634,845) as applied to claims 1-3, 16, and 32 above, and further in view of Iizuka (US 2009/0314432).
The limitations of claims 1-3, 16, and 32 have been set forth above.
Regarding claims 7 and 19:
	Modified Okayama does not teach at least a portion of the multi-port valve assembly is electrostatically charged. 
	Iizuka teaches at least a portion of a multi-port valve assembly (baffle plate, 5) is electrostatically charged (rf power applied) [fig 1 & 0050].
.
13.	Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okayama et al (US 6,485,604) in view of Tien (US 5,997,589) and Komino (US 6,634,845) as applied to claims 1-3, 16, and 32 above, and further in view of Okase (US 5,884,009).
The limitations of claims 1-3, 16, and 32 have been set forth above.
Regarding claims 8 and 20:
	Modified Okayama does not teach the multi-port valve assembly comprises a labyrinth design comprising a plurality of interleaved sealing extensions, wherein at least one of the plurality of interleaved sealing extensions emanates from the movable seal plate and at least one of remaining of the plurality of interleaved sealing extensions emanates from a chamber member opposite the transverse port sealing surface of the movable seal plate. 
	Okase teaches a labyrinth design (form labyrinths) comprising a plurality of interleaved sealing extensions (42/51a/51b), wherein at least one of the plurality of interleaved sealing extensions (51a/51b) emanates from the movable seal plate (5 moved vertically) and at least one of remaining of the plurality of interleaved sealing extensions emanates (42) from a chamber member (bottom wall of the vessel) opposite 
Modified Okayama and Okase are analogous inventions in the field of substrate processing devices with flow control apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the multi-port valve assembly of modified Okayama with a labyrinth design, as in Okase, to make it difficult for gas to flow beyond the labyrinth in the closed position [Okase – col 13, lines 8-19].
14.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okayama et al (US 6,485,604) in view of Tien (US 5,997,589) and Komino (US 6,634,845) and Okase (US 5,884,009) as applied to claims 8 and 20 above, and further in view of Iizuka (US 2009/0314432).
The limitations of claims 8 and 20 have been set forth above.
Regarding claim 9:
	Modified Okayama teaches interleaved sealing extensions (42/51a/51b) [Okase - fig 1 & col 9-10, lines 64-10 and col 10, lines 44-55].
	Modified Okayama does not teach at least one of the plurality of interleaved sealing extensions is electrostatically charged. 
Iizuka teaches at least a portion of a multi-port valve assembly (baffle plate, 5) is electrostatically charged (rf power applied) [fig 1 & 0050].
Modified Okayama and Iizuka are analogous inventions in the field of substrate processing devices with flow control apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify at least one of the plurality of interleaved sealing extensions of modified Okayama with the electrostatic charge of .
15.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okayama et al (US 6,485,604) in view of Tien (US 5,997,589) and Komino (US 6,634,845) as applied to claims 1-3, 16, and 32 above, and further in view of Worley (US 4,516,606).
The limitations of claims 1-3, 16, and 32 have been set forth above.
Regarding claim 12:
	Modified Okayama teaches the multi-port valve assembly (baffle member, 40) has a transverse actuator (computer-controllably rotated) coupled to the movable seal plate (42), wherein the transverse actuator (computer-controllably rotated) is configured to provide a transverse range of actuation (adjustable-openings) sufficient to transition the movable seal plate (rotatable baffle plate, 42) in a transverse direction (rotatable – x/z direction) between the closed state (closed), the partially open state (see fig 5A), and the open state (adjusts said opening), wherein the transverse direction (rotatable – x/z direction) is oriented to be in predominant alignment with the transverse port sealing surface of the moveable seal plate (bottom surface of 42) [Tien - fig 5B, 6 & col 5, lines 48-57, col 8, lines 17-24, and claim 1].
Modified Okayama does not specifically disclose the transverse actuator comprises a mechanical crank comprising a crank shaft coupled to the movable seal plate, wherein: the crank shaft is configured to rotate to move the movable seal plate in the transverse direction, and the crank shaft extends from an exterior of the plasma processing chamber to an interior of the plasma processing chamber. 

	Modified Okayama and Worley are analogous inventions in the field of flow control apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the transverse actuator of modified Okayama to comprise the mechanical crank and crank shaft of Worley to suitably position the movable seal plate to the desired valve setting [Worley – col 3, lines 25-43].
16.	Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okayama et al (US 6,485,604) in view of Tien (US 5,997,589) and Komino (US 6,634,845) as applied to claims 1-3, 16, and 32 above, and further in view of Saito (US 2010/0204810).
The limitations of claims 1-3, 16, and 32 have been set forth above.
Regarding claims 23-24:
Modified Okayama does not specifically teach a plurality of o-rings, wherein each of the plurality of o-rings is placed around a corresponding one of the plurality of vacuum ports to be located between the portion of the bottom wall and the transverse port sealing surface of the movable seal plate; and the plurality of o-rings are configured to hermetically seal the moveable seal plate to the plurality of vacuum ports to disallow 
Saito teaches a plurality of o-rings (O-shaped ring vacuum seal, 225), wherein each of the plurality of o-rings (O-shaped ring vacuum seal, 225) is placed around a corresponding one of the plurality of vacuum ports (gate space, GU) to be located between the portion of the bottom wall (surface of 230) and the transverse port sealing surface of the movable seal plate (bottom surface of 200) [fig 1, 4 & 0047-0049]; and the plurality of o-rings (O-shaped ring vacuum seal, 225) are configured to hermetically seal the moveable seal plate (vacuum cover, 200) to the plurality of vacuum ports (gate space, GU) to disallow fluid communication from within the plasma processing chamber to the plurality of vacuum ports (see fig 1) [fig 1, 4 & 0047-0049].
Modified Okayama and Saito are analogous inventions in the field of substrate processing devices with flow control apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the each of the plurality of vacuum ports of modified Okayama to include a plurality of o-rings, as in Saito, to maintain airtightness in the exhaust space when desired (i.e. during maintenance) [Saito – 0019, 0053].
17.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okayama et al (US 6,485,604) in view of Tien (US 5,997,589) and Devine et al (US 2009/0325386).
Regarding claim 25:
Okayama teaches a plasma processing chamber (inner tank, 30) [fig 2 & col 4-5, lines 60-12 and col 7, lines 61-62] comprising: a wafer stage (susceptor, 35) [fig 2 & col 
Okayama does not specifically teach a movable seal plate located adjacent to and above a portion of the bottom wall, wherein the movable seal plate is located between the plurality of side walls, wherein the movable seal plate has a plurality of sealing lobes and a feed through port, wherein the plurality of sealing lobes extend from the feed through port towards a corresponding one or more of the plurality of side walls, wherein the feed through port is between the plurality of vacuum openings; and wherein a portion of the plasma electrode assembly is surrounded by the feed through port.
Tien teaches a movable seal plate (rotatable baffle plate, 42) located adjacent to and above a portion of the bottom wall (41), wherein the movable seal plate (rotatable baffle plate, 42) is located between the plurality of side walls (chamber walls, 59) [fig 5A-6 & col 5, lines 48-67], wherein the movable seal plate (rotatable baffle plate, 42) has a plurality of sealing lobes (plurality of radiating fins, 46) and a feed through port (center of inner ring 45), wherein the plurality of sealing lobes (plurality of radiating fins, 
Okayama and Tien are analogous inventions in the field of substrate processing devices with flow control apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the device of Okayama to include the movable seal plate above a portion of the bottom wall and between the plurality of side walls, as in Tien, to allow more accurate pressure measurement and control during the process so as to reduce the products rejection rate [Tien – col 2, lines 24-37]. It is noted that modifying Okayama to include to include the movable seal plate of Tien at said location results in a structure wherein the wafer stage overhangs a portion of the moveable seal plate.
Okayama modified by Tien does not specifically disclose a bearing assembly coupled to the movable seal plate to lift the movable seal plate to control conductance within the interior region to outside the interior region.
Devine teaches a bearing assembly (actuators, 30) coupled to the movable seal plate to lift the movable seal plate (conductance-limiting element, 32) to control conductance within the interior region to outside the interior region (control gas conductance) [fig 1, 3 & 0052-0056].
.
18.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okayama et al (US 6,485,604) in view of Tien (US 5,997,589) and Devine et al (US 2009/0325386) as applied to claim 25 above, and further in view of Schneider et al (US 6,261,408).
	The limitations of claim 25 have been set forth above.
Regarding claim 26:
Modified Okayama teaches the vertical movement mechanism (actuators, 30) includes: an actuator coupling attachment (see fig 3), wherein the actuator coupling attachment (see fig 3) includes: a pneumatic cylinder (linking arm, 36); a plurality of plate attaching members (attachment between 36 and 32) coupled to the movable seal plate (conductance-limiting element, 32) and to the actuator coupling attachment (see fig 3), wherein the actuator coupling attachment (see fig 3) is configured to cause movement of the plurality of plate attaching members (attachment between 36 and 32) to lift the movable seal plate (conductance-limiting element, 32) [Devine - fig 3 & 0052].
Modified Okayama does not specifically disclose bellows coupled to the pneumatic cylinder.

Modified Okayama and Schneider are analogous inventions in the field of substrate processing devices with flow control apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the actuator coupling attachment of modified Okayama to include bellows, as in Saito, to provide a flexible seal thereby isolating the pumping volume from the atmosphere outside the chamber [Schneider - col 4, lines 14-29].
19.	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okayama et al (US 6,485,604) in view of Tien (US 5,997,589) and Devine et al (US 2009/0325386) as applied to claim 25 above, and further in view of Okase (US 5,884,009) and Iizuka (US 2009/0314432).
The limitations of claim 25 have been set forth above.
Regarding claim 27:
	Modified Okayama teaches the bottom wall (41) is a vacuum connection wall (see fig 6) [Tien – fig 5A-6 & col 5, lines 48-67].
	Modified Okayama does not specifically teach the bearing assembly comprises: a first plurality of sealing extensions emanating from a bottom surface of the movable seal plate; a second plurality of sealing extensions emanating from a surface of the vacuum connection wall, wherein the first plurality of sealing extensions is interleaved with the second plurality of sealing extensions
	Okase teaches a first plurality of sealing extensions (51a/51b) emanating from a bottom surface of the movable seal plate (5 moved vertically) [fig 1, 9 & col 9-10, lines 
Modified Okayama and Okase are analogous inventions in the field of substrate processing devices with flow control apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the bottom surface of the movable seal plate and the vacuum connection wall of modified Okayama with the plurality of sealing extensions of Okase to make it difficult for gas to flow beyond the labyrinth in the closed position [Okase – col 13, lines 8-19].
	Modified Okayama modified by Okase does not specifically teach the first plurality of sealing extensions and the second plurality of sealing extensions are electrostatically charged.
Iizuka teaches at least a portion of a multi-port valve assembly (baffle plate, 5) is electrostatically charged (rf power applied) [fig 1 & 0050].
Modified Okayama and Iizuka are analogous inventions in the field of substrate processing devices with flow control devices. It would have been obvious to one skilled in the art before the effective filing date to modify the plurality of interleaved sealing extensions of modified Okayama with the electrostatic charge of Iizuka to increase the density of the plasma in the space above the multi-port valve assembly [Iizuka - 0050].
The claim limitations “to lift the movable seal plate” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
20.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okayama et al (US 6,485,604) in view of Tien (US 5,997,589), Devine et al (US 2009/0325386), Okase (US 5,884,009), and Iizuka (US 2009/0314432) as applied to claim 27 above, and further in view of Murdoch (US 5,000,225).
The limitations of claim 27 have been set forth above.
Regarding claim 28:
	Modified Okayama teaches a first plurality of sealing extensions (51a/51b) [Okase - fig 1, 9 & col 9-10, lines 64-10 and col 10, lines 44-55].
Modified Okayama does not specifically teach a track placed between a first one of the first plurality of sealing extensions and a second one of the first plurality of sealing extensions; a plurality of wheels placed on the track and abutting the bottom surface of the movable seal plate to rotate the movable seal plate.
	Murdoch teaches a track (depressions holding 127) [fig 4-6 & col 2-3, lines 65-20]; a plurality of wheels (cams, 127) placed on the track (depressions holding 127) and abutting the bottom surface of the movable seal plate (bottom surface of valve plate 115) to rotate the movable seal plate (valve plate, 115) [fig 4-6 & col 2-3, lines 65-20].
Modified Okayama and Murdoch are analogous inventions in the field of substrate processing devices with flow control apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the location between a .
21.	Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okayama et al (US 6,485,604) in view of Tien (US 5,997,589) and Komino (US 6,634,845) as applied to claims 1-3, 16, and 32 above, and further in view of Devine et al (US 2009/0325386) and Schneider et al (US 6,261,408).
The limitations of claims 1-3, 16, and 32 have been set forth above.
Regarding claims 30-31:
Modified Okayama does not specifically disclose a bearing assembly including: an actuator coupling attachment, wherein the actuator coupling attachment includes: a pneumatic cylinder; a plurality of plate attaching members coupled to the movable seal plate and to the actuator coupling attachment, wherein the actuator coupling attachment is configured to cause movement of the plurality of plate attaching members to lift the movable seal plate.
Devine teaches a bearing assembly (actuators, 30) including: an actuator coupling attachment (see fig 3), wherein the actuator coupling attachment (see fig 3) includes: a pneumatic cylinder (linking arm, 36); a plurality of plate attaching members (attachment between 36 and 32) coupled to the movable seal plate (conductance-limiting element, 32) and to the actuator coupling attachment (see fig 3), wherein the actuator coupling attachment (see fig 3) is configured to cause movement of the plurality of plate attaching members (attachment between 36 and 32) to lift the movable seal plate (conductance-limiting element, 32) [fig 3 & 0052].

Modified Okayama does not specifically disclose bellows coupled to the pneumatic cylinder.
Schneider teaches bellows (bellows, 226) coupled to the pneumatic cylinder (rod, 210) [fig 3 & col 4, lines 14-29].
Modified Okayama and Schneider are analogous inventions in the field of substrate processing devices with flow control devices. It would have been obvious to one skilled in the art before the effective filing date to modify the actuator coupling attachment of modified Okayama to include bellows, as in Saito, to provide a flexible seal thereby isolating the pumping volume from the atmosphere outside the chamber [Schneider - col 4, lines 14-29].

Response to Arguments
22.	Applicant's arguments, see Remarks, filed 03/06/2020, with respect to the rejection of claim(s) 1-3, 5-9, 12, 15-20, 23-28, and 30-31 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Okayama et al (US 6,485,604) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamuka et al (US 6,638,880) teaches a movable seal plate [fig 5]. Sarigiannis et al (US 8,257,497) and Sung (US 9,852,905) teach the wafer stage has a portion that overhangs a portion of each of the plurality of vacuum ports [fig 5 and 2A, respectively].
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718